Pee Curiam.
It is impossible to sustain this action as, it was, brought before'the justice, and as it stood before the Common Pleas. The*established forms of actions must be preserved; but the, great ends of justice must not be dispensed with, and to allow them it is necessary for the court, in appeals from magistrates, to exercise, an unlimited power of amendment i'n putting the proceedings into shape, and in arranging,, adding, or substituting parties. The justices are unequal to this; and technical objections must give place to it.
The judgment is therefore reversed, and the record remitted with a procedendo, in order to have tlje bankrupt’s assignee substituted for him as a party. -